This is an action brought under the employers’ liability provisions of the Labor Law.* There is evidence that the valve, the blowing out of which caused the injury, could not have blown out unless the threads were defective; that this defect could not have been discovered through the ordinary observation of the person using it, but could be discovered by inspection on the part of the person charged with the duty of making due inspection, and there is evidence that it was customarily the duty of the chief engineer to make that inspection. To dismiss the complaint at the close of plaintiff’s case, notwithstanding this evidence, was error. Judgment and order reversed and new trial granted, costs to abide the event. Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred.

 See Consol. Laws, chap. 31 (Laws of 1909, chap. 36), art. 14, as amd. by Laws of 1910, chap. 252 —[Rep.